


110 HR 3368 IH: Pulmonary Hypertension Research and

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3368
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Lantos (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to establish a
		  pulmonary hypertension clinical research network, to expand pulmonary
		  hypertension research and training, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pulmonary Hypertension Research and
			 Education Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Pulmonary hypertension is a serious and
			 often fatal condition where the blood pressure in the lungs rises to
			 dangerously high levels. In pulmonary hypertension patients, the walls of the
			 arteries that take blood from the right side of the heart to the lungs thicken
			 and constrict. As a result, the right side of the heart has to pump harder to
			 move blood into the lungs, causing it to enlarge and ultimately fail.
			(2)In order to take
			 full advantage of the tremendous potential for finding a cure or effective
			 treatment, the Federal investment in pulmonary hypertension must be expanded,
			 and collaboration among top pulmonary hypertension research centers must be
			 increased.
			(3)Pulmonary
			 hypertension remains a difficult diagnosis and is rarely picked up in a routine
			 medical examination. Even in its later stages, the signs of the disease can be
			 confused with other conditions affecting the heart and lungs. The use of new
			 diagnostic standards has been positively related to the rates of
			 diagnosis.
			(4)In the more
			 advanced stages of pulmonary hypertension, the patient is able to perform only
			 minimal activity and has symptoms even when resting, resulting in considerable
			 disability. The disease may worsen to the point where the patient is completely
			 bedridden.
			(5)In 1981, the National Heart, Lung, and
			 Blood Institute established the first pulmonary hypertension patient registry
			 in the world. The registry followed 194 people with pulmonary hypertension over
			 a period of at least one year and, in some cases, more than seven years. Much
			 of what is known about the illness today stems from this study.
			(6)Because the cause of pulmonary hypertension
			 is still not fully understood and there is still not a cure for pulmonary
			 hypertension, basic research studies are focusing on the possible involvement
			 of immunologic and genetic factors in the cause and progression of pulmonary
			 hypertension, looking at agents that cause narrowing of the pulmonary blood
			 vessels, and identifying factors that cause growth of endothelial and smooth
			 muscle cells, and formation of scar tissue in the vessel walls.
			(7)As research progresses, so do treatments
			 for pulmonary hypertension. Currently, there are six FDA-approved medications
			 for pulmonary hypertension and several more in trials. However, not all
			 medications are effective in all patients. In addition, all pulmonary
			 hypertension treatments have significant negative side effects that impact
			 patients’ quality of life. Lung transplantation is often considered a treatment
			 of last resort for pulmonary hypertension.
			(8)The number of physicians who treat
			 pulmonary hypertension, and the number of pulmonary hypertension patients
			 receiving treatment, has grown exponentially over the past decade, leading to
			 the need for increased education of medical professionals. In 2001, there were
			 100 identified physicians treating pulmonary hypertension, and 3,000 patients
			 receiving treatment. In 2006, there were an estimated 3,000 such physicians and
			 30,000 such patients. While pulmonary hypertension treatment now includes the
			 option of relatively easy to administer oral therapies, effective management of
			 pulmonary hypertension remains complicated. Given the increase in the number of
			 physicians treating pulmonary hypertension, education of medical professionals
			 about pulmonary hypertension management is critical to ensure optimal patient
			 care.
			(9)In December 2006,
			 the National Heart, Lung, and Blood Institute hosted a landmark meeting of
			 pulmonary hypertension researchers and clinicians throughout the world. Over
			 500 individuals attended, making this the largest such meeting organized by a
			 Federal department for this disease. During the meeting, there was clear
			 consensus that communication among researchers is key to future advancement in
			 the fight against this devastating and expensive disease.
			3.Pulmonary
			 hypertension clinical research network; expansion of pulmonary hypertension
			 research and trainingSubpart
			 2 of part C of title IV of the Public Health Service Act (42 U.S.C. 285b et
			 seq.) is amended by inserting after section 424B the following section:
			424C.
					Pulmonary
		  Hypertension
					(a)In
				GeneralThe Director of the Institute shall expand, intensify,
				and coordinate the activities of the Institute with respect to research on
				pulmonary hypertension.
					(b)Establishment of
				Pulmonary Hypertension Clinical Research Network
						(1)Not later than one
				year after the date of the enactment of this section, the Director of the
				Institute shall establish a Pulmonary Hypertension Clinical Research Network
				(in this section referred to as the network). The purpose of the
				network shall be to conduct multiple clinical trials to evaluate new treatment
				approaches for pulmonary hypertension and facilitate collaboration among
				investigators with expertise in pulmonary hypertension. The network shall
				consist of the following:
							(A)No fewer than 15
				clinical centers designated by the Director.
							(B)An institute
				project scientist, as defined and appointed by the Director.
							(C)A data and
				coordinating center, as defined and appointed by the Director.
							(D)A data and safety
				monitoring board, as defined and appointed by the Director.
							(E)A steering
				committee comprised of the principal investigators from each clinical center
				described under subparagraph (A), the data and coordinating center described in
				subparagraph (C), and the institute project scientist described in subparagraph
				(B).
							(F)An independent
				protocol review committee, as defined and appointed by the Director.
							(2)Steering
				committeeThe steering committee described in paragraph (1)(E)
				shall determine the specific clinical trials to be performed under this
				section, establish standards for subject selection and characterization for
				such trials, develop detailed protocols for such trials, and analyze and
				publish the results of such trials. Possible clinical trials shall
				include:
							(A)Combination
				therapies for pulmonary hypertension.
							(B)New avenues of drug
				therapy based on recognized cellular defects in pulmonary hypertension that are
				not impacted by current treatment.
							(C)Use of endothelial
				progenitor cells for replacement of abnormal pulmonary vascular cells in
				pulmonary hypertension.
							(D)Discovery of
				treatment effects which are most predictive of long-term outcome.
							(3)Program
				management; appointments
							(A)In
				generalThe Institute shall be responsible for organizing and
				providing support for the network.
							(B)Institute
				project scientistThe institute project scientist appointed under
				paragraph (1)(B) shall—
								(i)monitor the
				recruitment of subjects for the trials and the progress of the trials;
								(ii)ensure disclosure
				of conflicts of interest and adherence of the conduct of the clinical trials to
				the policies of the Institute; and
								(iii)conduct, with
				the institute grants management specialist described in subparagraph (C), the
				fiscal management of the network.
								(C)Institute
				management specialistAn
				institute grants management specialist (as defined and appointed by the
				Director) shall assist the institute project scientist in conducting the fiscal
				management of the network under subparagraph (B)(iii).
							(D)Additional
				appointmentsThe Director shall appoint the Chair of the steering
				committee described in paragraph (1)(E) and all members of the protocol review
				committee under paragraph (1)(F) and the data safety monitoring board under
				paragraph (1)(D).
							(c)Pulmonary
				hypertension preceptorship and training program
						(1)In
				generalNot later than one year after the date of the enactment
				of this section, the Director of the Institute shall carry out a grant program
				under which the Director makes a grant to (or enters into a contract with) a
				national nonprofit entity with expertise in pulmonary hypertension to establish
				and administer a national Pulmonary Hypertension Preceptorship and Training
				Program (in this section referred to as the program).
						(2)PurposeThe
				program shall facilitate the direct education and training of medical
				professionals (including cardiologists, pulmonologists, rheumatologists, and
				primary care physicians) by experienced pulmonary hypertension specialists in
				clinical settings. The purpose of the program is to increase the number of
				physicians in the United States trained to effectively diagnosis, treat, and
				manage pulmonary hypertension.
						(3)Regional
				training sitesTo carry out the purpose of the program described
				in paragraph (2), the entity awarded the grant (or contract) under paragraph
				(1) shall under the program facilitate the creation of no fewer than five
				regional training sites across the United States at academic health centers,
				hospitals, or private medical practices recognized for their expertise in
				pulmonary hypertension.
						(4)Regional site
				contactsUnder the program—
							(A)each regional
				training site shall identify a site contact; and
							(B)the Director shall specify a percentage of
				the grant funds required to be allocated for purposes of providing each such
				site contact with a stipend.
							(5)Participant
				recruitment and program guidelinesThe nonprofit entity awarded
				the grant (or contract) under paragraph (1) shall establish mechanisms for
				identifying and enrolling interested health professionals in the program. The
				nonprofit entity shall also work with the regional training sites under
				paragraph (3) and the Institute to establish model guidelines for the
				program.
						(d)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2009 through
				2012.
					.
		4.Increasing public
			 awareness of pulmonary hypertension
			(a)Pulmonary
			 hypertension education programThe Secretary of Health and Human
			 Services, acting through the Director of the Centers for Disease Control and
			 Prevention, shall develop and disseminate to the public information regarding
			 pulmonary hypertension, including materials on—
				(1)basic information
			 on pulmonary hypertension and its symptoms;
				(2)the incidence and
			 prevalence of pulmonary hypertension;
				(3)diseases and
			 conditions that can lead to pulmonary hypertension as a secondary
			 diagnosis;
				(4)the importance of
			 early diagnosis; and
				(5)the availability,
			 as medically appropriate, of a range of treatment options and pulmonary
			 hypertension.
				(b)Dissemination of
			 InformationThe Secretary of Health and Human Services shall
			 disseminate information under subsection (a) through arrangements with a
			 national non-profit entity with expertise in pulmonary hypertension.
			(c)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2009 through 2012.
			5.Dissemination of
			 information to health professionals on pulmonary hypertension
			(a)Dissemination of
			 InformationThe Secretary of Health and Human Services, acting
			 through the Administrator of the Health Resources and Services Administration
			 and the Director of the Centers for Disease Control and Prevention, shall
			 develop and disseminate to health care providers information on pulmonary
			 hypertension for the purpose of ensuring that providers remain informed about
			 the disease, its presenting symptoms, and current treatment options. Such
			 information shall include material on the warning signs of pulmonary
			 hypertension, the importance of early diagnosis, diagnostic criteria, and
			 therapies approved by the Food and Drug Administration for the disease. Such
			 health care providers shall include cardiologists, pulmonologists,
			 rheumatologists, primary care physicians, pediatricians, and nurse
			 practitioners.
			(b)Dissemination of
			 InformationThe Secretary of Health and Human Services shall
			 disseminate information under subsection (a) through arrangements with a
			 national non-profit entity with expertise in pulmonary hypertension.
			(c)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2009 through 2012.
			6Study by
			 Government Accountability Office on Medicare and Medicaid coverage
			 standards
			(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct a study on the coverage standards that, under the Medicare program
			 under title XVIII of the Social Security Act and the Medicaid program under
			 title XIX of such Act, apply to individuals with pulmonary hypertension. The
			 study shall detail coverage standards under such programs for all therapies
			 approved by the Food and Drug Administration for the treatment of pulmonary
			 hypertension. The study shall take into account appropriate outpatient or home
			 health care delivery settings for delivery of such services.
			(b)ReportNot
			 later than six months after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report describing the findings
			 of the study under subsection (a).
			
